Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,3,6-13,15,16 ,17 and 20  are Allowed. 
Claims 2,4,5,14,18 and 19  are cancelled.

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
A processor implemented method of processing a convolutional neural network (CNN), the method comprising: performing a convolution operation according to an operation mode reusing a kernel with respect to a layer determined based on at least one of a characteristic of at least one kernel of a convolution layer or characteristic of an input of the convolution layer,  and wherein the performing of the convolution operation comprises: performing the convolution operation based on first information specifying which input elements correspond to which kernel elements included in the kernel among input elements included in the input and second information specifying, among output elements included in an output of the convolution operation, output elements to which results of operations between the kernel elements and the specified input elements in the convolution operation are mapped. 

Regarding Claim 13,
An apparatus for processing a convolutional neural network (cnn), the apparatus comprising :a processor configured to select perform a convolution operation according to an operation mode reusing a kernel with respect to a layer determined; based on at least one of a characteristic of at least one kernel of a convolution layer or a characteristic of an input of the  convolution layer, and the processor is configured to perform the convolution operation based on first information specifying which input elements correspond to which kernel elements included in the kernel among input elements included in the input and second information specifying, among output elements included in an output of the convolution operation, output elements to which results of operations between the kernel elements and the specified input elements in the convolution operation are mapped.

Regarding Claim 1 : Claim 1 was rejected under nonstatutory double patenting  ( detailed on non-final office action dated  04/26/2022) , the applicant amended claim 1 to overcome the rejection , therefore the amended claim 1 is consider allowable and the following  limitations  within claim 1  is not thought  within prior  art : " wherein the performing of the convolution operation comprises: performing the convolution operation based on first information specifying which input elements correspond to which kernel elements included in the kernel among input elements included in the input and second information specifying, among output elements included in an output of the convolution operation, output elements to which results of operations between the kernel elements and the specified input elements in the convolution operation are mapped.”

Regarding Claim 13 : Claim 13 was rejected under nonstatutory double patenting  ( detailed on non-final office action dated  04/26/2022) , the applicant amended claim 1 to overcome the rejection , therefore the amended claim 13 is consider allowable and the following  limitations  within claim 13  is not thought  within prior  art : " the processor is configured to perform the convolution operation based on first information specifying which input elements correspond to which kernel elements included in the kernel among input elements included in the input and second information specifying, among output elements included in an output of the convolution operation, output elements to which results of operations between the kernel elements and the specified input elements in the convolution operation are mapped.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637